DETAILED ACTION
	This application has been examined. Claims 1-3,5-9 are pending. Claims 4,10-12 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-3,5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a service providing method for preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, the service providing method comprising:
a collection step of receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device;
a determination step of comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and 
a detection step of calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and detecting whether the user device corresponds to the hidden camera according to the determining result, 
wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value

---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method as described in the Applicant Specification  (page 4 Paragraph 15,page 8 paragraph 24,page 28 paragraphs 106-109) wherein the said method is preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, wherein the method is receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device; and furthermore comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and furthermore calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and furthermore detecting whether the user device corresponds to the hidden camera according to the determining result, wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value.
  Watson Paragraph 51 disclosed wherein unwanted electronic device classification module 236 can be configured to classify the electronic device as an unwanted electronic device when the received behavior does not match stored normal behavior patterns or when the received behavior matches a behavioral pattern of a known PED.  However Watson does not disclose preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, wherein the method is receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device; and furthermore comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and furthermore calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and furthermore detecting whether the user device corresponds to the hidden camera according to the determining result, wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value.
Hurst Paragraph 4 disclosed wherein network analysis device is capable of detecting the presence of devices on a wireless network by monitoring wireless network traffic  and may take certain actions upon detection of particular devices, such as generating a notification when an unauthorized device is detected. In some embodiments, a rules engine may take particular actions upon detection of devices. For example, a user may utilize device detection features of the digital concierge to detect the comings and goings of particular users and log the times of such comings and goings.  However Hurst does not disclose preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, wherein the method is receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device; and furthermore comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and furthermore calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and furthermore detecting whether the user device corresponds to the hidden camera according to the determining result, wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value.
preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, wherein the method is receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device; and furthermore comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and furthermore calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and furthermore detecting whether the user device corresponds to the hidden camera according to the determining result, wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value.

Karp Paragraph 243 disclosed wherein the client executing the third-party application 320 may request access to display the recorded video data 324, access the live video stream, and/or access camera event notifications using an API call of the camera system API 330. As should be appreciated, any data for which the client is granted permissions may be accessed in the data model 1207 and used as desired on the client site/app 1208. Karp Paragraph 322 disclosed wherein an API URL to get an authorization code may be used. A request may include a client ID. If successful, the response may include a status and the authorization code, expires at date/time, and scope IDs.  However Karp does not disclose preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, wherein the method is receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device; and furthermore comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and furthermore calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and furthermore detecting whether the user device corresponds to the hidden camera according to the determining result, wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value.

preventing a hidden camera of a service providing apparatus communicating with a relay device which is disposed in the interior of a building to relay a communication network connection via a communication network, wherein the method is receiving and collecting detection information including connection information of a user device connected to the relay device and identification information of the relay device periodically or in real time from the relay device; and furthermore comparing the identification information of the user device included in the connection information according to the detection information with registration information by one or more exception devices pre-registered as a device other than a hidden camera for the building to determine whether the user device corresponds to the exception device; and furthermore calculating traffic generated by the user device or a connection maintenance time of the user device based on the connection information for each detection information collected for the user device in the collection step when the user device does not correspond to the exception device in the determination step and then calculating a determining result by applying the calculated traffic or connection maintenance time to a predetermined determination reference to detect the hidden camera, and furthermore detecting whether the user device corresponds to the hidden camera according to the determining result, wherein the detection step includes detecting whether the user device corresponds to the hidden camera based on a setting time which is predetermined in response to the relay device or received or set from an external device and the connection maintenance time of the user device according to the connection information for each detection information collected for the user device in the collection step or calculating average traffic generated by the user device based on the traffic included in the connection information for each detection information and then detecting whether the user device corresponds to the hidden camera according to whether the average traffic exceeds a predetermined reference value.


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

	 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444